Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
1. Claims 1, 3, 6, 7-18, 20, 21 are amended. Claims 2, 4, 5, 19 are canceled. 
Claims 1, 3, 6-18, 20, 21 are under consideration. 

Claim Objections
2. (previous objection, withdrawn) Claims 1, 3-20 were objected to because of informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112 
3. (previous rejection, withdrawn) Claims 1, 3-21 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

4. (previous rejection, withdrawn) Claim 20 was rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. (previous rejection, maintained; withdrawn as to canceled claims 4, 5, 19) Claims 1, 3, 6, 13, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US20190194628; previously cited).
See claims 1, 3, 6, 13, 18, 20 as submitted 7/28/2022.
Applicant contends:  Rao et al. does not teach or render obvious each and every element of the claims; the claimed embodiments relate to industrial scale production; a major advantage of IPV is that it eliminates the risk of VAPP; the cost of production of IPV is higher than that of OPV; the difficulty is scaling up; the claimed embodiments provide for an improved technical process, wherein the recovery of IPV is high; the claimed embodiments are novel by which large scale production of IPV is carried out with lower cost; formalin inactivation in presence of inactivation buffers and formulation with stabilizers results in D-antigen recovery more than 90%; the inactivation process gives higher D-antigen recoveries due to lower salt concentration; Table 4 discloses poliovirus type 1 D-antigen recovery after inactivation with inactivation buffers; more than 90% recovery was observed; Example 6 discloses wherein the combination of buffer and stabilizers were added before inactivation of D-antigen; Table 8 shows compositions; this aided in achieving higher yield recovery as compared to the step in which inactivation buffer does not contain stabilizers; Table 9 shows concentration where the recoveries in all the buffers are more than 90%; Rao et al. teaches that the yield of Enterovirus C virus is increased as compared to a yield in the absence of surfactant; Rao et al. focuses toward increasing the yield by harvesting in the presence of surfactant; Rao et al. focuses on different aspect of increasing the recovery of Enteroviral particles; the solutions are not comparable; Rao et al. fails to disclose purification of enteroviral particles by first running size exclusion chromatography followed by ion exchange chromatography; Rao et al. fails to teach addition of stabilizers before the inactivation step as recited in claim 1; adding buffer before inactivation aided in achieving higher yield recovery; Rao et al. fails to disclose inactivation as recited in claim 1; particular parameters have dramatic effects; Rao et al. discloses buffers for pH elution but fail to disclose inactivation buffer; recovery in the range of 80% to 90% as claimed in results from inactivation of virus in the presence of inactivation buffers and stabilizers; one of skill in the art would never be motivated towards the claimed embodiments; claim 1 is allowable.
Applicant’s arguments are considered but found unpersuasive. 
See the rejection as recited in the previous Office Action.
First, as to the amendments of claim 1, as Rao et al. already teaches or suggests use of formalin for inactivation [0020], such a recitation is considered to be that determined by routine optimization to one of ordinary skill in the art in view of the teachings or suggestions of Rao et al. absent unexpected results (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Response to Arguments
Turning to applicant’s arguments, first, it is maintained as indicated above and in the previous Office Action, the instant claims are obvious to one of ordinary skill in the art in view of the teachings or suggestions of Rao et al. 
It is reiterated that the rejection is in view of the instant claim language. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., industrial scale production) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to the results applicant is pointing to, one of ordinary skill in the art would be motivated to optimize recovery and results in view of the teachings or suggestions of Rao et al. (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Further, as to the results applicant is pointing to, in view of the instant claims, such results are also considered to flow from the components and steps as recited in view of Rao et al., absent unexpected results (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). 
As to order of steps and components (including wherein the term “inactivation buffer” is interpreted as indicated previously as Rao et al. already teaches or suggests use of buffers and inclusion of such recited components), it is reiterated as indicated above and previously that the instant claims recite “comprising” and are interpreted in an open ended fashion, and as such, do not exclude additional steps or components (See MPEP 2111). Further, as indicated previously, as Rao et al. already teaches or suggests such steps and components for recovering enterovirus, the order of steps (for example as to size exclusion chromatography, addition of buffer) is considered to be obvious absent a showing of unexpected results (See MPEP 2144.04: C.Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
The rejection is maintained for reasons of record.

6. (previous rejection, maintained) Claims 7-11, 14, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. as applied to claims 1, 3, 6, 13, 18, 20 above, and further in view of Dhere et al. (WO2016063291)(cited in applicant’s IDS submitted 12/16/2020).
See claims 7-11, 14, 15, 17 as submitted 7/28/2022.
Applicant contends: use of phosphate buffer reduced D-antigen recovery; Dhere et al. discloses use of TRIS buffer; the currently claimed embodiments do not use TRIS; the claimed embodiments result in recovery of Enteroviral particles in the range of 80% to 99%; a person skilled in the art would never look to Dhere et al.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

			Response to Arguments
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to Dhere et al., the reference is not so limited as applicant contends. It is maintained that the scope of the instant claims is interpreted in an open-ended fashion for reciting “comprising” and as such does not exclude additional steps or components (See MPEP 2111). Further, Dhere et al. was cited for the reasons as indicated, namely teaching or suggesting use of glycine (p. 5) in known methods for enterovirus inactivation (title).
The rejection is maintained for reasons of record.

7. (previous rejection, maintained) Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. as applied to claims 1, 3, 6, 13, 18, 20 above, and further in view of Kaplan et al. (US20140287043)(See PTO-892: Notice of References Cited).
See claim 12 as submitted 7/28/2022.
Applicant contends: Kaplan et al. fails to disclose or teach the addition of stabilizers before the inactivation step.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. 

Response to Arguments
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to stabilizers and inactivation, see the teachings above as to Rao et al. It is noted the instant rejection is in view of Rao et al. in view of Kaplan et al.
The rejection is maintained for reasons of record.

8. (previous rejection, maintained) Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. in view of Dhere et al. as applied to claims 7-11, 14, 15, 17 above, and further in view of Kaplan et al. (US20140287043)(cited above).
See claim 16 as submitted 7/28/2022.
Applicant contends: none of Rao et al., Dhere et al., and Kaplan et al. teach the impact of using stabilizer.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. 

Response to Arguments
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to stabilizers, see the teachings above as to Rao et al. It is noted the instant rejection is in view of Rao et al. in view of Dhere et al. and further in view of Kaplan et al.
The rejection is maintained for reasons of record.

9. (previous rejection, maintained) Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (cited above) in view of Dhere et al. (cited above).
See claim 21 as submitted 7/28/2022.
Applicant contends: the combination fails to teach the method as claimed; Rao et al. is not relevant; the further cited documents are not relevant.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. 

Response to Arguments
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
See the teachings above as to Rao et al. in view of Dhere et al.
The rejection is maintained for reasons of record.

Conclusion
10. No claims are allowed.
11. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648